DETAILED ACTION
Claims 1-7 are considered in this office action. Claims 1-7 are pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 is missing the dependency upon which it depends. For examination purpose, it is being interpreted as it depends upon Claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Tadatoshi et al. (WO2016071941A1) and here in after will be referred as Tadatoshi. 

Regarding Claim 1, Tadatoshi teaches a capacity estimation system (Line 51 : “In the embodiment, a system for predicting the life of a lithium ion secondary battery mounted on an EV vehicle (EV: Electric Vehicle) will be described.”)comprising: 
a processor (#11 Line 103 : “The processor 11 is, for example, an arithmetic processing unit such as a CPU (Central Processing Unit), and loads a program stored in a ROM 13 or an HDD 14 into a memory 12 to execute an arithmetic.” ) configured to: 

acquire, for each of a plurality of vehicles, transition information which is information indicating a transition of a battery capacity of a secondary battery of the vehicle and usage history information which is information indicating a usage history of the secondary battery( Line 56-58 and also Line 175-182 : “the usage histories of the secondary batteries of the same product transition of the battery and the performance of the battery, for example, the transition of the capacity retention rate are accumulated in correspondence with each other (hereinafter referred to as a log). At this time, logs having different usage conditions (temperature, SOC range, charge / discharge current, and their patterns) are accumulated, but it is not always necessary to accumulate the details of the usage conditions.”) ;  

 generate a database including the transition information and the usage history information for each of the plurality of vehicles (Line 175-182: ““The transition of the battery and the performance of the battery, for example, the transition of the capacity retention rate are accumulated in correspondence with each other (hereinafter referred to as a log). At this time, logs having different usage conditions (temperature, SOC range, charge / discharge current, and their patterns) are accumulated”); 

select at least transition information among transition information and usage history information of a vehicle which are similar to transition information and usage history information of a target vehicle among the plurality of vehicles (Line 187-195: “The search unit 105 refers to the deterioration transition DB 104 based on the internal state amount of the secondary battery to be diagnosed, and searches for one or more secondary batteries having a matching or similar internal state amount in the deterioration transition DB 104. (S001). For example, the deterioration transition DB 104 is searched using the elapsed time from the start of use of the battery pack 201 to the present and the current internal state amount, and the relationship  For the similarity determination, for example, the one having the closest value is adopted, or one or more of the ones within a certain range are adopted.”); 

 estimate a battery capacity of a secondary battery of the target vehicle on the basis of the at least transition information selected by the selection unit (Line 211-213 “the prediction calculation unit 107 calculates the prediction deterioration rate based on the obtained match log 106 (S002). The predicted deterioration rate is calculated in the following order”); 

derive a charge rate of the secondary battery based on an estimated value of the battery capacity; and display to a display device an image representing the charge rate of the secondary battery (Line 246-248 “The life prediction result calculated according to the flowchart of FIG. 4 is transmitted to the EV vehicle 2, and the display operation unit 204 of the EV vehicle 2 graphs and displays each data of the life prediction result. FIG. 10 is a display example at this time.”).  

Similarly Claims 6 and 7 are also rejected on the similar rational as Claim 1 above is. 

Regarding Claim 5, Tadatoshi teaches the capacity estimation system according to claim 1, wherein the usage history of the secondary battery is a history of at least one of a charge rate, a current value, a voltage value, and a temperature of the secondary battery (Line 85-87 : “ The prediction server 1 receives the current value, voltage value, and battery temperature of the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tadatoshi in view of Li et al. (US2018/0340983) and herein after will be referred as Li. 

Regarding Claim 3, Tadatoshi teaches the capacity estimation system according to claim 1.  
Li teaches wherein the processor  is configured to transmit a request signal when a state in which an estimated value of the battery capacity of the secondary battery is not updated has continued over a reference or more, and transmit data for estimation of the battery capacity of the secondary battery in response to the request signal from the target vehicle (Para [0010] “1) determining whether a battery capacity periodic estimation time of the battery electric vehicle is reached, and if the battery capacity periodic estimation time of the battery electric vehicle is reached, going to step 2); or if the battery capacity periodic estimation time of the battery electric vehicle is not reached, returning to step 1); 2) determining whether a first SOC value of a battery can be accurately obtained, and if the first SOC value of the battery can be accurately obtained, obtaining the first SOC value by reading a first OCV value and a current temperature, and going to step 3); or if the first SOC value of the battery cannot be accurately obtained, abandoning estimation;”)

Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tadatoshi to incorporate the teachings of Li to include  the processor  is configured to transmit a request signal when a state in which an estimated value of the battery capacity of the secondary battery is not updated has continued over a reference or more, and transmit data for estimation of the battery capacity of the secondary . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tadatoshi. 

Regarding Claim 4, Tadatoshi teaches the capacity estimation system according to claim 1. 
Tadatoshi teaches several information to choose of the similar secondary battery information to utilize to predict the target secondary battery capacity rate. 

And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tadatoshi to incorporate the teachings of obvious variations to include  select at least transition information among transition information and usage history information of a vehicle in which a secondary battery whose elapsed usage time is longer than an elapsed usage time of the secondary battery of the target vehicle is mounted or a vehicle that has traveled a travel distance longer than a travel distance of the target vehicle.  Doing so would optimize the estimation process. 

Response to Arguments
The examiner agrees with the Applicant’s arguments in regard to 101 rejection hence the 101 rejection have been withdrawn. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kusumi et al. (US 20120283902) discloses a vehicle is equipped with a battery configured so as to be rechargeable, a motor generator configured so as to generate the driving force of the vehicle by use of electric power stored in the battery, a switch configured so as to switch between generation of a command for extending the use period of the battery and stop of generation of the command, and an ECU for controlling the state of charge of the battery. The ECU sets the control range of SOC of the battery. When the switch stops generation of the command, the ECU sets the control range to a first range. Meanwhile, when a command is generated by the switch, the ECU sets the control range to a second range narrower than the first range. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/12/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668